United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1752
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Keeler Hopkins, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                              Submitted: April 9, 2018
                                Filed: June 28, 2018
                                   [Unpublished]
                                   ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      In 2015, Keeler Hopkins, Jr. pled guilty to the charge of assault by
strangulation in violation of 18 U.S.C. §§ 113(a)(8) and 1153 arising from an incident
on land held in trust on behalf of the Yankton Sioux Tribe in which he choked,
struck, and elbowed his wife. He was sentenced to 12 months and one day of
imprisonment followed by two years of supervised release. Hopkins’s first term of
supervised release was revoked in October 2016 based upon Hopkins’s failure to
reside in a residential reentry center as ordered by his probation officer. He was
sentenced to three months imprisonment and two years of supervised release.

       His supervised release was revoked for a second time in January 2017
following his absence from his residential reentry center without permission and his
termination from the residential reentry program. He was sentenced to one month of
imprisonment and 32 months of supervised release. Hopkins’s third term of
supervised release commenced on February 3, 2017. He was again assigned to a
residential reentry center but he left the facility without permission and he was
terminated from the program. He admitted to probation officers that he used
methamphetamine and tampered with his drug tests while residing at the residential
reentry center. He was assigned to another residential reentry center but he again left
without permission and was terminated from the program. A third revocation petition
was filed on March 1, 2017 and, at the revocation hearing, Hopkins admitted drug use
and his for-cause termination from the residential reentry center. Hopkins agreed that
the U.S. Sentencing Guidelines imprisonment range (Guidelines range) for his
violations is four to 10 months but requested that the district court impose a term of
probation with a condition of substance abuse treatment, home confinement, and an
ankle monitor. The district court1 revoked Hopkins’s supervised release and
sentenced him to 10 months imprisonment followed by 22 months of supervised
release. The court instructed the probation office to attempt to place Hopkins in a
treatment program following his term of imprisonment. Hopkins appeals contending
that the district court imposed a substantively unreasonable sentence.

        “We review the district court’s sentence on revocation of supervised release for
. . . substantive reasonableness under the same reasonableness standard that applies


      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                          -2-
to initial sentencing proceedings.” United States v. Growden, 663 F.3d 982, 984 (8th
Cir. 2011) (per curiam) (alteration in original) (internal quotation marks omitted).
Accordingly, “we apply a highly deferential abuse of discretion standard.” United
States v. Peeples, 879 F.3d 282, 289 (8th Cir. 2018). A district court abuses its
discretion “when it fails to consider a relevant and significant factor, gives significant
weight to an irrelevant or improper factor, or considers the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v.
Jauron, 832 F.3d 859, 864 (8th Cir. 2016) (internal quotation marks omitted). If a
sentence “falls within the advisory Guidelines range,” we presume the sentence to be
reasonable. Id.

       In sentencing, the district court is required to consider the factors set forth in
18 U.S.C. § 3553(a). However, “the court has substantial latitude to determine how
much weight to give the various factors under § 3553(a).” United States v. Peterson,
887 F.3d 343, 349 (8th Cir. 2018) (internal quotation marks omitted). A sentence
imposed after the district court makes an individualized assessment of the facts in
light of § 3553(a) is not unreasonable. United States v. Parker, 762 F.3d 801, 812
(8th Cir. 2014); see also Peterson, 887 F.3d at 349 (the district court did not abuse its
discretion in imposing a sentence when it gave significant weight to the nature of the
crime, the seriousness of the offense, and the characteristics of the defendant).

        Hopkins’s sentence falls within the Guidelines range; accordingly, we presume
that it is reasonable and he points to nothing to rebut the presumption. See Jauron,
832 F.3d 864. Further, in sentencing Hopkins, the district court stated that it had
considered “the factors outlined in 18 U.S.C. §§ 3553 and 3583.” Judge Schreier
presided over Hopkins’s original sentencing and his previous two revocation
proceedings and thus was familiar with Hopkins’s history and characteristics. See
United States v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005). At this sentencing
Hopkins’s counsel and Hopkins himself described Hopkins’s methamphetamine
addiction, poor history of cooperation with treatment and requests for drug treatment

                                           -3-
and home confinement with an ankle monitor. The United States noted Hopkins’s
failure to comply with past conditions of supervised release and his defiant attitude
and requested a sentence within the Guidelines range. Finally, in announcing the
sentence, the district court discussed the previous sentences imposed, Hopkins’s
substance abuse, and Hopkins’s repeated failure to abide by conditions of supervised
release. We conclude that the district court considered the relevant factors and
despite Hopkins’s advocacy for a sentencing mix of a different composition, the
district court did not abuse its discretion. Hopkins’s sentence is substantively
reasonable.

      For the reasons stated herein, we affirm the district court’s judgment.
                      ______________________________




                                        -4-